DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements have been considered by the examiner. Signed copies are attached.
Claims 1-34 are pending. 
Claims 1-34 are rejected, grounds follow.

Priority

Examiner acknowledges that instant application is a Divisional of Application 15/274,253 (now US patent #10,649,424) and has been accorded the benefit of the original priority date of 09 October 2015.




Information Disclosure Statement
Examiner acknowledges Applicant’s duty to disclose relevant information to the office under 37 CFR 1.56(a).  37 CFR 1.97 and 1.98 provide a mechanism by which applicants may comply with that duty.  The rules do not require applicant to file unreviewed or irrelevant documentation.  IDS submissions, like other submissions, are subject to the provisions of 37 CFR 10.18 which requires that an IDS be reviewed to assure its submission does not cause unnecessary delay or needlessly increase the cost of examination.  This would be considered in bad faith.  Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2nd 1823, 1831 (Fed. Cir. 1995) (“burying a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith”).  See MPEP 2001.

It is desirable to avoid the submission of long lists of documents if it can be avoided.  Clearly irrelevant and marginally pertinent cumulative information should be eliminated.  If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  See MPEP 2004.13.

Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.  See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).

The Examiner further notes that the Information Disclosure Statement(s) (IDS), fail(s) to indicate the relevance of each item listed. Given the large number of items listed on the IDS document(s), the Office respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance of each corresponding reference listed on the IDS document(s) relating to examination of the instant application (e.g. pertinent paragraphs, columns, line numbers, drawings, etc.). Doing so would help ensure that information relevant to the validity of any issued patent is not overlooked.

It is noted that it is impractical for the Examiner to review the references thoroughly in view of the number of references cited. By signing the accompanying IDS document(s), the examiner is acknowledging the submission of the document(s) and indicating that only a cursory review has been made of the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al., US Pg-Pub 2014/0250153 (hereafter NIXON) in view of  Seed et al., US Pg-Pub 2015/0033312 (hereafter SEED).

Regarding Claim 1, NIXON teaches:
A method, comprising: … a cluster ([0065] “historian nodes”)   included in a data analytics network (fig. 1, 100; [0025] “Big data network 100”) of a process control plant (fig. 1, 10 [0026] “Process control system 10”) that is operating to control a process ([0025] “at least some of the data may be delivered between nodes of the network 100, e.g., to control a process in real-time.”)
… a data source (fig. 1, 110 and [0032] “provider devices 110”) … that generates continuous data ([0039] “Examples of real-time data that may be cached or collected by provider nodes or devices 110 may include measurement data, configuration data, batch data, event data, and/or continuous data.”)  resulting from the control of the process in the process control plant; ([0032] “provider devices 110 may include one or more nodes or devices that generate, route, and/or receive process control data to enable processes to be controlled”)
receiving, by the cluster, the continuous data generated by the data source; ([0065] “each node 110 may periodically deliver or stream cached data to a historian node of a similar level, e.g., using the backbone 105.”)
streaming, by the cluster via the data analytics network, at least some of the continuous data generated by the data source to a data consumer. (data consumer such as user interface “dashboards”, see instant application claim 9, and fig. 1, “big data studio 109” and fig. 5; and [0118]  “The term "dashboards," as used herein, generally refers to user interface displays of the runtime environment of the process plant 10 that are displayed on various user interface devices 112. A dashboard may include a real-time view of an operation of a portion of a process being controlled in the plant 10, or may include a view of other data related to the operation of the process plant 10 (e.g., network traffic, technician locations, parts ordering, work order scheduling, etc.), for example.”)

NIXON differs from the claimed invention in that: 
NIXON does not appear to teach advertising, … a presence of the cluster; 
nor registering … a data source that responds to the advertising;

That is, while NIXON teaches the various components and the transfer of data between them, NIXON does not appear to teach a handshake protocol to enable pairing of clusters and data sources.

However, SEED teaches an end-to-end (E2E) encryption technique for machine to machine service layer communication including a handshake protocol where sessions are established by advertising their presence and support for M2M networking (see [0099] “AE 308 and 302… advertise that they support E2E M2M session based communication”) and registering via subscription over the service layer to connect applications (see [0099] “AE 308 and 302 register to CSE 306 and 304, respectively… AE 302 subscribes to the sessions collection resource on 304, … [so that] AE 302 may receive notification when a request is received by CSE 304” [to establish an M2M service session, see see fig. 10A, 316-320.). SEED further teaches that the described E2E communication protocol is suitable for use in data analytics, data aggregation, etc. (see [0008]). 

SEED is analogous art because it is reasonably pertinent to the same problem confronted by applicant of how to permit automated discovery of machine-to-machine communication paths in a data analytics network. 

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of NIXON to include the automated machine-to-machine advertising and registration protocol described by SEED.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to enable machine mediated automatic session management in data analytics, as suggested by SEED ([0008] “Session endpoint and session management functions support methods for E2E encryption and compression of data flowing between E2E session endpoints that allows trusted intermediate session managers with the ability to encrypt/decrypt or compress/decompress the data and provide value added data services such as data analytics, data aggregation, data mash-ups, etc.”)

Regarding Claim 2, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
where the data consumer is bound to the data source. ([0133] “[0133] With regard to executables 228 corresponding to dashboard displays in particular, a respective download script 225 may bind data definitions 170 and/or model definitions 168 to the dashboard definition 165 to generate a corresponding dashboard executable 228. … a runtime dashboard support engine 235 may perform the pre-processing and/or the loading in the run-time environment 222. The runtime dashboard support engine 235 may be hosted, for example, at the process control big data appliance 102.” nb. data definitions 170 define semantic details of data sources, see [0108]).


Regarding Claim 3, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein the data analytics network is overlaid over all other process control communication networks utilized in the process plant to control the process. ([0044] FIG. 2 illustrates a controller 11 that is communicatively connected to wired field devices 15-22 via input/output (I/O) cards 26 and 28, and that is communicatively connected to wireless field devices 40-46 via a wireless gateway 35 and the network backbone 105. … [C]ontroller 11 is shown as being a node 110 of the process control system big data network, and is directly connected to the process control big data network backbone 10” nb. the process control network and the data analytics network share backbone 105.)

Regarding Claim 4, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein: the data source is a process control device ([0032] provider devices or nodes 110 may include devices whose primary function is directed to generating and/or operating on process control data to control a process, e.g., wired and wireless field devices, controllers, or input/output (I/O devices)”)
that transmits the continuous data ([0045] “The controller 11… may operate to implement … a continuous process using at least some of the field devices 15-22”) over a process control communication network to control the process; ([0048] “at least some of the wired field devices 15-22 and/or at least some of the I/O cards 26, 28 may communicate with the controller 11 using the big data network backbone 105.”
and receiving the continuous data generated by the process control device comprises receiving, via the data analytics network, a copy (i.e. cached copy, see [0042]) of at least some of the contents of the continuous data ([0039] “Examples of real-time data that may be cached or collected by provider nodes or devices 110 may include measurement data, configuration data, batch data, event data, and/or continuous data.”)  transmitted by the process control device over the process control communication network ([0065] “each node 110 may periodically deliver or stream cached data to a historian node of a similar level, e.g., using the backbone 105.”) to control the process. ([0025] “at least some of the data may be delivered between nodes of the network 100, e.g., to control a process in real-time.”)


Regarding Claim 5, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein receiving the continuous data generated by the data source comprises receiving data that has been generated and published to the cluster by the data source. ([0065] “For example, a leveled system of historian nodes or computing devices may be located throughout the network 100, and each node 110 may periodically deliver or stream cached data to a historian node of a similar level, e.g., using the backbone 105.”)

Regarding Claim 6, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
storing, at the cluster, the continuous data generated by the data source; ([0060] “nodes 110 may include a respective multi-core processor P.sub.MCX, a respective high density memory storage M.sub.X”)
and caching, at the cluster, at least a portion of the continuous data generated by the data source.  ([0065] “devices 110 whose primary function (and, in some scenarios, sole function) is to collect and cache data from downstream devices (referred to herein as "historian nodes").”


Regarding Claim 7, the combination of NIXON and SEED teaches all of the limitations of parent claim 6, 
NIXON further teaches:
further comprising periodically historizing data stored at the cluster, ([0025] “the process control system big data apparatus or appliance 102 for long-term storage (e.g., "historization") and processing.) including transmitting, (e.g. to the big data appliance 102) via the data analytics network, the data stored at the cluster to an analytics data historian. ([0065] “ultimately the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”)

Regarding Claim 8, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
receiving, via the data analytics network from the data consumer, a query ([0075] “The data may be stored in the data storage area 120 using a common format including a schema that supports… streamed data, and low-latency queries”) for the at least some of the continuous data generated by the data source, ([0117] “A user may explore historized or stored data 120 using the data explorer 155. The data explorer 155 may enable a user to view or visualize at least portions of the stored data 120
and wherein streaming the at least some of the continuous data generated by the data source to the data consumer is based on the query. ([0118] “A dashboard may include a real-time view of an operation of a portion of a process being controlled in the plant 10, or may include a view of other data related to the operation of the process plant 10”)


Regarding Claim 9, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein streaming the at least some of the continuous data to the data consumer comprises streaming the at least some of the continuous data to a user interface. (see e.g. fig. 1, “big data studio 109”; and fig. 5; and [0118] “The term "dashboards," as used herein, generally refers to user interface displays of the runtime environment of the process plant 10 that are displayed on various user interface devices 112. A dashboard may include a real-time view of an operation of a portion of a process being controlled in the plant 10, or may include a view of other data related to the operation of the process plant 10 (e.g., network traffic, technician locations, parts ordering, work order scheduling, etc.), for example.”)

Regarding Claim 10, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein streaming the at least some of the continuous data to the data consumer comprises streaming, to a data analytics application, (i.e. fig. 4, 132 [0127] “data analysis engines 132”) the at least some of the continuous data to be used as input into a data analytics function. ([0127] “one or more data analysis engines 132 of the process control system big data appliance 102 may … automatically analyze and/or explore one or more runtime streams of data.”)

Regarding Claim 11, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein the cluster is a local cluster, (see [0065] historian nodes are local to other nodes 110) and the method further comprises: 
… a regional or centralized cluster; (e.g. fig. 1, 102 “big data appliance”; which is centralized, see [0073] “appliance 102 is centralized”)  
and streaming, by the local cluster via the data analytics network to the regional or centralized cluster, analytics data corresponding to the local cluster. ([0065] “ultimately the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”)

Regarding Claim 12, the combination of NIXON and SEED teaches all of the limitations of parent claim 11,
NIXON further teaches:
wherein streaming, to the regional or centralized cluster, the analytics data corresponding to the local cluster comprises publishing, to the regional or centralized cluster, the analytics data corresponding to the local cluster. ([0079] “In embodiments in which the received data packets include the schema utilized by the process control big data appliance data storage area 120, the appliance data receivers 122 merely populate additional entries or observations of the data storage area 120 with the schematic information (and, may optionally store corresponding metadata, if desired).)

Regarding Claim 13, the combination of NIXON and SEED teaches all of the limitations of parent claim 11,
NIXON further teaches:
performing, by the local cluster, one or more data analytics functions on at least a portion of the continuous data generated by the data source; ([0004] “A data historian application is typically stored in and executed by a data historian device” nb. such as the data historian node 110.)
and wherein streaming, to the regional or centralized cluster, the analytics data corresponding to the local cluster comprises streaming, to the regional or centralized cluster, results (e.g. such as aggregation) of the one or more data analytics functions performed on the at least the portion of the continuous data generated by the data source. ([0067] “historian nodes may cache data from multiple different types of nodes”; [0079] “the appliance data receivers 122 merely populate additional entries or observations of the data storage area 120 with the schematic information (and, may optionally store corresponding metadata, if desired).” nb. the local cluster data historians send already historized data to the central cluster.)

Regarding Claim 14, the combination of NIXON and SEED teaches all of the limitations of parent claim 13,
NIXON further teaches:
wherein performing the one or more data analytics functions (e.g. such as aggregation) on the at least the portion of the continuous data generated by the data source comprises performing the one or more data analytics functions on the at least a portion of the continuous data generated by the data source and on data generated by another data source registered with the local cluster. ([0067] “historian nodes may cache data from multiple different types of nodes”; )

Regarding Claim 15, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein the cluster comprises one or more of a plurality of distributed data engines (DDEs) ((e.g. fig. 1, 102 “big data appliance”; depicting a DDE, cf. instant application fig. 3; and instant application claim 15) embedded within the process plant (see fig. 1, 102 depicted as within the plant 10) and coupled to the data analytics network. (see fig. 1, line connecting 102 to network 105.)

Regarding Claim 16, NIXON teaches:
a method comprising: a centralized cluster (e.g. fig. 1, 102 “big data appliance”; depicting a DDE, cf. instant application fig. 3; and instant application claim 15; which is centralized, see [0073] “appliance 102 is centralized”)  included in a data analytics network (fig. 1, 100; [0025] “Big data network 100”)
… a local cluster ([0065] “historian nodes”) … that is configured to store and stream ([0065] “each node 110 may periodically deliver or stream cached data to a historian node of a similar level”)  continuous data ([0039] “Examples of real-time data that may be cached or collected by provider nodes or devices 110 may include measurement data, configuration data, batch data, event data, and/or continuous data.”)  that is generated  as a result of controlling a process in a process control plant, ([0032] “provider devices 110 may include one or more nodes or devices that generate, route, and/or receive process control data to enable processes to be controlled”)
wherein the local cluster is embedded in the process plant  ([0065] “different types of data may be cached at different nodes of the process control system big data network 100 using different layering or leveling arrangements.” nb. that is, the historian nodes are embedded within the communication network 100 for the process plant.)
and communicatively coupled (e.g. by network backbone 105, see figs. 1 and 2) to one or more data sources (e.g. nodes 110) that generate at least a portion of the continuous data while operating to control the process; ([0065] “each node 110 may periodically deliver or stream cached data to a historian node of a similar level, e.g., using the backbone 105.”)
receiving, by the centralized cluster from the local cluster, at least a portion of the streamed continuous data; ([0065] “ultimately the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”)
performing one or more data analytics functions (e.g. quality analysis) on the at least a portion of the streamed continuous data received from the local cluster; ([0098] “one or more of the data analysis engines 132 therein) may automatically detect the combination of events at or shortly after their occurrence, e.g., when the data corresponding to the events' occurrences is transmitted to the appliance 102. The data analysis engines 132 may predict the poor product quality based on the occurrence of these events”)
and streaming, via the data analytics network, an output of the one or more data analytics functions to a data consumer. (data consumer such as user interface “dashboards”, see instant application claim 9, and fig. 1, “big data studio 109” and fig. 5; and [0118]  “The term "dashboards," as used herein, generally refers to user interface displays of the runtime environment of the process plant 10 that are displayed on various user interface devices 112. [0098] The data analysis engines 132 may predict the poor product quality based on the occurrence of these events, may alert an operator to the prediction,”)

NIXON differs from the claimed invention in that: 
NIXON does not appear to teach advertising, … a presence of the cluster; 
nor registering … a data source that responds to the advertising;

That is, while NIXON teaches the various components and the transfer of data between them, NIXON does not appear to teach a handshake protocol to enable pairing of clusters and data sources.

However, SEED teaches an end-to-end (E2E) encryption technique for machine to machine service layer communication including a handshake protocol where sessions are established by advertising their presence and support for M2M networking (see [0099] “AE 308 and 302… advertise that they support E2E M2M session based communication”) and registering via subscription over the service layer to connect applications (see [0099] “AE 308 and 302 register to CSE 306 and 304, respectively… AE 302 subscribes to the sessions collection resource on 304, … [so that] AE 302 may receive notification when a request is received by CSE 304” [to establish an M2M service session, see see fig. 10A, 316-320.). SEED further teaches that the described E2E communication protocol is suitable for use in data analytics, data aggregation, etc. (see [0008]). 

SEED is analogous art because it is reasonably pertinent to the same problem confronted by applicant of how to permit automated discovery of machine-to-machine communication paths in a data analytics network. 

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of NIXON to include the automated machine-to-machine advertising and registration protocol described by SEED.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to enable machine mediated automatic session management in data analytics, as suggested by SEED ([0008] “Session endpoint and session management functions support methods for E2E encryption and compression of data flowing between E2E session endpoints that allows trusted intermediate session managers with the ability to encrypt/decrypt or compress/decompress the data and provide value added data services such as data analytics, data aggregation, data mash-ups, etc.”)


Regarding Claim 17, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein the data consumer is bound to the centralized cluster. ([0133] “[0133] With regard to executables 228 corresponding to dashboard displays in particular, a respective download script 225 may bind data definitions 170 and/or model definitions 168 to the dashboard definition 165 to generate a corresponding dashboard executable 228. … a runtime dashboard support engine 235 may perform the pre-processing and/or the loading in the run-time environment 222. The runtime dashboard support engine 235 may be hosted, for example, at the process control big data appliance 102.” nb. data definitions 170 are generated by the centralized cluster, see e.g. [0127].)

Regarding Claim 18, the combination of NIXON and SEED teaches all of the limitations of parent claim 16, 
NIXON further teaches:
where the data analytics network is overlaid over all other process control communication networks utilized in the process plant to control the process. ([0044] FIG. 2 illustrates a controller 11 that is communicatively connected to wired field devices 15-22 via input/output (I/O) cards 26 and 28, and that is communicatively connected to wireless field devices 40-46 via a wireless gateway 35 and the network backbone 105. … [C]ontroller 11 is shown as being a node 110 of the process control system big data network, and is directly connected to the process control big data network backbone 10” nb. the process control network and the data analytics network share backbone 105.)

Regarding Claim 19, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein the one or more data sources communicatively coupled to the local cluster include a process control device, ([0032] provider devices or nodes 110 may include devices whose primary function is directed to generating and/or operating on process control data to control a process, e.g., wired and wireless field devices, controllers, or input/output (I/O devices)”)
and wherein the at least a portion of the streamed continuous data ([0045] “The controller 11… may operate to implement … a continuous process using at least some of the field devices 15-22”) is received at the centralized cluster from the local cluster  ([0065] “ultimately the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”) via the data analytics network ([0065] “e.g. using the backbone 105”)
and includes a copy (i.e. cached copy, see [0042]) of at least some of the contents of data transmitted by the process control device over a process control communication network to control the process. [0025] “at least some of the data may be delivered between nodes of the network 100, e.g., to control a process in real-time.”)


Regarding Claim 20, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein receiving the at least a portion of the streamed continuous data from the local cluster comprises receiving data that has been published to the centralized cluster by the local cluster. ([0079] “In embodiments in which the received data packets include the schema utilized by the process control big data appliance data storage area 120, the appliance data receivers 122 merely populate additional entries or observations of the data storage area 120 with the schematic information (and, may optionally store corresponding metadata, if desired).)

Regarding Claim 21, the combination of NIXON and SEED teaches all of the limitations of parent claim 16, 
NIXON further teaches:
storing, at the centralized cluster, the at least the portion of the streamed continuous data received from the local cluster [0079] “the appliance data receivers 122 merely populate additional entries or observations of the data storage area 120 with the schematic information (and, may optionally store corresponding metadata, if desired).” nb. the local cluster data historians send already historized data to the central cluster.)
and the output of the one or more data analytics functions. (e.g. such as aggregation: [0067] “historian nodes may cache data from multiple different types of nodes”; nb. see also [0098]-[0100] describing additional analytics functions which may be performed by the centralized cluster for subsequent storage in the central data store.)


Regarding Claim 22, the combination of NIXON and SEED teaches all of the limitations of parent claim 21,
NIXON further teaches:
periodically historizing data stored at the centralized cluster, including transmitting, via the data analytics network, the data stored at the centralized cluster to an analytics data historian. (e.g. [0098] “the process control system big data appliance 102 (and, in particular, one or more of the data analysis engines 132 therein) may automatically detect the combination of events at or shortly after their occurrence, e.g., when the data corresponding to the events' occurrences is transmitted to the appliance 102.” see fig. 4, data is transmitted from 102 to the analysis engines 132.)

Regarding Claim 23, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
receiving, via the data analytics network from the data consumer, a query ([0075] “The data may be stored in the data storage area 120 using a common format including a schema that supports… streamed data, and low-latency queries”) for the output of the one or more data analytics functions, and wherein the streaming of the output of the one or more data analytics functions is based on the query. ([0117] “The data explorer 155 may enable a user to view or visualize at least portions of the stored data 120 based on the data stream definitions 170 (and in some cases, based on at least some of the analysis definitions 172). for example, data explorer 155 may allow a user to… apply a trending analysis to view the changes in temperature”)

Regarding Claim 24, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein the output of the one or more data analytics functions is a continuous output. (see e.g. [0117] temperature trend data; which is continuous data. see also [0092] describing continuous data analytics as a function of the data analysis services.)

Regarding Claim 25, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein streaming the output of the one or more data analytics functions to the data consumer comprises streaming the output of the one or more data analytics functions to a user interface. (see e.g. fig. 1, “big data studio 109”; and fig. 5; and [0118] “The term "dashboards," as used herein, generally refers to user interface displays of the runtime environment of the process plant 10 that are displayed on various user interface devices 112. A dashboard may include a real-time view of an operation of a portion of a process being controlled in the plant 10, or may include a view of other data related to the operation of the process plant 10 (e.g., network traffic, technician locations, parts ordering, work order scheduling, etc.), for example.”)

Regarding Claim 26, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein streaming the output of the one or more data analytics functions to the data consumer comprises streaming the output of the one or more data analytics functions to a data analytic application (i.e. fig. 4, 132 [0127] “data analysis engines 132”)  executing in the data analytics network. ([0127] “one or more data analysis engines 132 of the process control system big data appliance 102 may … automatically analyze and/or explore one or more runtime streams of data.”)

Regarding Claim 27, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein streaming the output of the one or more data analytics functions to the data consumer comprises streaming the output of the one or more data analytics functions to a subscriber. ([0133] “With regard to executables 228 corresponding to dashboard displays in particular, a respective download script 225 may bind data definitions 170 and/or model definitions 168 to the dashboard definition 165 to generate a corresponding dashboard executable 228. In some embodiments, pre-processing may be required to be performed on a dashboard executable 228 before loading the corresponding dashboard display 232 and corresponding data and/or model descriptions in the runtime environment 222 at a user interface device 112.” nb. bindings equivalent to subscribing to the associated data stream defined by the data definition.)


Regarding Claim 28, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
further comprising registering one or more additional local clusters to the centralized cluster and receiving respective data from the one or more additional local clusters; ([0065] describes a plurality of historian nodes connected to the central node, see e.g. [0065] “ultimate the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”)
and wherein performing the one or more data analytics functions on the at least a portion of the streamed continuous data received from the local cluster comprises performing the one or more data analytics functions on at least a portion of the streamed continuous data received from the local cluster and the respective data received from the one or more additional local clusters. (see e.g. [0100] “the data analysis engines 132 may analyze data aggregated or stored across the process plant 10 and one or more other process plants. In this manner, the process control system big data appliance 102 allows a company that owns or operates multiple process plants to glean diagnostic and/or prognostic information on a region, an industry, or a company-wide basis.”)
(Examiner notes for clarity of the record that SEED is relied upon to teach the elements relating to advertising and registration of data streams in computer networks.)

Regarding Claim 29, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
further comprising registering, by the centralized cluster, the centralized cluster with another centralized cluster; ([0056] “For example, a plant gateway node 75 may communicatively connect the immediate process plant 10 (having its own respective process control big data network backbone 105) with another process plant having its own respective process control big data network backbone.” see also [0058] suggesting connection to a LIMS cluster.)
and wherein streaming the output of the one or more data analytics functions to the data consumer comprises streaming the output of the one or more data analytics functions to the other centralized cluster. ([0058] “[0058] system gateway nodes 78 to communicatively connect the process control big data network 100 with the network of an external public or private system, such as a laboratory system (e.g., Laboratory Information Management System or LIMS); nb. LIMS systems include receiving aggregation of analytics data for compliance tracking and quality tracking.)

Regarding Claim 30, the combination of NIXON and SEED teaches all of the limitations of parent claim 29,
NIXON further teaches:
wherein the other centralized cluster is hosted in a cloud computing environment. (gateway connection to external cluster such as LIMS system may include a connection via the internet (e.g. to a cloud host) see [0058]).

Regarding Claim 31, the combination of NIXON and SEED teaches all of the limitations of parent claim 16, 
NIXON further teaches:
wherein the centralized cluster is hosted in a cloud computing environment. (central cluster data store may be cloud storage see [0074];)

Regarding Claim 32, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein the centralized cluster comprises one or more of a plurality of distributed data engines (DDEs) ((e.g. fig. 1, 102 “big data appliance”; depicting a DDE, cf. instant application fig. 3; and instant application claim 15) embedded within the process plant (see fig. 1, 102 depicted as within the plant 10) and coupled to the data analytics network. (see fig. 1, line connecting 102 to network 105.)

Regarding Claim 33, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
further comprising providing, by the centralized cluster, at least one of a location service or a data dictionary used to establish analytics data exchange between clusters. ([0075] For example, each entry, data point, or observation of the data storage entity may include an indication of the identity of the data (e.g., source, device, tag, location, etc.)”)

Regarding Claim 34, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
providing, by the centralized cluster, an interface (e.g. see [0115] “Modeling Editor 152” and see [0117] “analysis editor 182”, and see fig. 5) via which a user administrates a set of rules (e.g. definitions 162) for replication and backup within the data analytics network. ([0106] “ The definitions 162 may include one or more modeling definitions 168. Modeling definitions 168 may define or describe, for example, definitions of products (e.g., products being created by the process plant 10), definitions of equipment or devices (e.g., equipment or devices included in the process plant 10), definitions of parameters, calculations, function blocks, runtime modules, and other functionality used to control processes and to otherwise operate, manage or optimize the process plant 10, and/or other entity definitions.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zornio et al., US Pg-Pub 2016/0098037 – commonly assigned at the time of filing.
Clemm et al., US Pg-Pub 2016/0197799 – see particularly [0025] mentioning discovery and registration of controllers by a node manager in a data analytics network.
Krishnaswamy et al., US Pg-Pub 2012/0303150 – particularly fig. 1 depicting a real time monitoring and analytics network for an industrial process plant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119   

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119